Citation Nr: 0626699	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-22 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for left flank hernia due to VA medical 
treatment in June 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1943 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in August 2006.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's left flank hernia was not due to VA medical fault 
or to an unforeseeable event.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C. § 1151 for left flank hernia due to VA medical 
treatment in June 2000 have not been met.  38 U.S.C.A. §§ 
1151, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
compensation benefits under 38 U.S.C.A. § 1151, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim, a March 2002 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records and VA 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. § 3.361.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

The veteran asserts that as a result of a left kidney removal 
surgery while in VA medical care, he now has a basketball 
sized pouch protruding from his left side. 

VA Medical Center records reflect that on June 15, 2000, a 
left nephrectomy was performed due to transitional cell 
carcinoma of the left kidney.  The veteran experienced the 
following complications:  hypotension, hypoxemia, myocardial 
infarction, and pulmonary embolus.  A June 2000 computerized 
tomography scan (CT) scan showed small hernia, probably 
indirect inguinal hernia on the left side.  On June 27, the 
veteran was discharged from the hospital.  The diagnoses 
included status post left nephrouretrectomy, pulmonary 
embolism, and status post hypovolemic shock.  

That same day, on June 27, 2000, the veteran was admitted to 
a VA rehabilitation center.  Upon admission, the veteran had 
a soft and nontender abdomen, healing wound on the left 
flank, and a small open area with some drainage.  A CT scan 
showed a large muscle defect in the left flank with large 
hernia.  On July 5, the veteran was transferred to the 
hospital center for examination and observation.  Upon 
examination, the veteran's left flank wound was almost healed 
except for an area of inflammation in the center of the 
wound.  There was minimal drainage from the center of the 
left flank wound.  On July 7, the veteran was transferred 
back to the rehabilitation facility.  The veteran was 
discharged on October 6, 2000.  The veteran complained of 
swelling in the left side of the abdomen and had a very large 
left flank incisional hernia.  The veteran was provided with 
an abdominal binder for symptomatic treatment.  The discharge 
diagnoses included status post left nephrectomy due to 
papillary transitional cell carcinoma of the left kidney and 
incisional hernia of the left flank.

VA medical records show that in early November 2000, the 
veteran was admitted to the hospital for evaluation of 
shortness of breath and swelling on the left side of the 
abdomen.  An abdominal x-ray suggested hepatomegaly with 
displacement of the intestinal content to the left flank.  
Upon examination, there were decreased breath sounds to the 
left and a large incisional hernia secondary to nephrectomy.  
An abdomen CT scan indicated status post left nephrectomy 
with large left flank abdominal hernia.  The discharge 
diagnoses included status post left nephrectomy for renal 
carcinoma complicated by acute myocardial infarction and 
pulmonary embolism and incisional hernia of the left flank.

September, October, November, and December 2001 VA medical 
records noted a large left flank incisional hernia.  March, 
April, and May 2002 VA records indicated large left flank 
incisional hernia at the site of the prior left nephrectomy.  
In early July 2002, the veteran presented at a VA medical 
emergency center complaining of shortness of breath and 
difficulty breathing, related to his left flank incisional 
hernia.  A July 2002 VA medical record noted the veteran 
complained of left flank incisional hernia.  The veteran 
reported that the hernia was hard and painful at times and 
was so large it caused him imbalance.  Upon examination, the 
veteran had left flank incisional hernia.

An October 2002 VA stomach, duodenum and peritoneal adhesions 
examination was conducted.  The examiner noted that after the 
June 2000 left nephrectomy, the veteran developed hypoxemia, 
hypotension, myocardial infarction, and embolus.  The veteran 
developed left pleural effusion, pneumothorax, and left flank 
incisional hernia while recovering at a VA rehabilitation 
facility.  The examiner noted that the veteran and his doctor 
decided, at that time, to wait until the veteran was 
postoperative one year to repair the hernia.  The veteran 
reported that the hernia caused him severe discomfort when 
walking, additional disability, shortness of breath with 
ambulation, and imbalance.  Upon examination, the abdomen was 
soft and distended with no organomegaly, a surgical scar on 
the left, and a huge herniation on the lateral left side with 
positive bowel sounds.  The examiner opined that the heart 
attack and blood clot to the lungs were not reasonably 
foreseeable due to the preoperative workup coming back 
negative. 

In January 2003, a VA examiner gave an opinion upon reviewing 
the veteran's medical records and claims file.  The examiner 
opined that the large left flank hernia was a foreseeable 
complication or reasonable result of the left nephrectomy.  
The examiner noted that it was not uncommon to have 
herniation after this type of nephrectomy.  The examiner 
opined that VA was not negligent in the veteran's care and 
that the outcome was not due to carelessness.

The Board finds that the preponderance of the evidence of 
record does not support compensation under 38 U.S.C.A. 
§ 1151.  The evidence indicates that the veteran has a large 
left flank hernia that is due to his left nephrectomy 
conducted while in VA medical care.  See Jones, 12 Vet. App. 
at 464 (holding that compensation under 38 U.S.C.A. § 1151 
requires medical evidence of a current disability and medical 
or, in some circumstances, lay evidence of the incurrence or 
aggravation of an injury or disease as the result of VA 
hospitalization or treatment).  However, the VA examiner 
opined that the veteran's left flank hernia was a reasonably 
foreseeable result of the nephrectromy, that VA's care was 
not negligent, that the outcome was not due to carelessness, 
and that such herniation was not uncommon after this type of 
nephrectomy.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board may not substitute its own 
judgment for that of an expert).  Thus, the medical evidence 
of record demonstrates that VA treatment was not careless or 
negligent, did not involve lack of proper skill, an error in 
judgment, or similar instance of fault by VA, and 
demonstrates that herniation was reasonably foreseeable.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  Accordingly, the 
veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for left flank hernia due to VA treatment in June 2000 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


